             UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA     :    CRIM. NO. 3:19-CR-00250
                             :
        v.                   :    (JUDGE MARIANI)
                             :
MARTIN EVERS,                :    Electronically filed
         Defendant           :



       GOVERNMENT’S RESPONSE TO DEFENDANT’S
       MOTION TO PRECLUDE EXPERT TESTIMONY




                        Submitted By:
                        DAVID J. FREED
                        United States Attorney

                        Michelle L. Olshefski
                        MICHELLE L. OLSHEFSKI
                        Assistant United States Attorney
                                    TABLE OF CONTENTS



Table of Authorities................................................................................... ii

Introduction ............................................................................................... 1

Background of Dr. Thomas’ Expert Reports ............................................. 7

Legal Discussion ..................................................................................... 10

    a. Methodology and Reliability .......................................................... 11
    b. Standard of Care ............................................................................ 22
    c. Expert Opinion – Ultimate Issue................................................... 32

Conclusion ............................................................................................... 43




                                                      i
                                         CASES

Beech Aircraft Corp. v. Rainey, 488 U.S. 153 (1988) ............................ 17

Bourjaily v. United States, 483 U.S. 171 (1987) ..................................... 6

Daubert v. Merrell Dow Pharmaceuticals,

      509 U.S. 579 (1993) ............................... 4, 10, 17, 18, 19, 20, 21, 32

First Union Nat. Bank v. Benham, 423 F.3d 855 (8th Cir. 2005) ........ 28

General Electric Co. v. Joiner, 522 U.S. 136 (1997) ............................. 17

Holbrook v. Lykes Bros. S.S. Co., Inc., 80 F.3d 777 (3d Cir. 1996) ...... 19

Iacobelli Construction, Inc. v. County of Monroe,

      32 F.3d 19, 25 (2d Cir. 1994) ........................................................ 17

In re Paoli R.R. Yard PCB Litigation, 35 F.3d 717 (3d Cir. 1994) ....... 18

In re TMI Litig., 193 F.3d 613 (3d Cir. 1999) ................................... 7, 19

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) .................... 4, 7, 17

Oddi v. Ford Motor Co., 234 F.3d 136 (3d Cir. 2000) ...................... 18, 20

United States v. 14.38 Acres of Land Situated in Leflore County,

      Mississippi, 80 F.3d 1074 (5th Cir. 1996) .................................... 20

United States v. Bado, EDPA No. 2:15-cr-37 (3d Cir. No. 17-2373) ..... 41

United States v. Boettjer, 569 F.2d 1078 (9th Cir.1978) ...................... 16


                                             ii
United States v. Burrage, 134 S.Ct. 881 (2014) .................................... 36

United States v. Chube II, 538 F.3d 693 (7th Cir. 2008) ...................... 39

United States v. Davis, 397 F.3d 173 (3d Cir. 2005) ............................ 37

United States v. Evans, 272 F.3d 1069 (8th Cir. 2001) ........................ 21

United States v. Feingold, 454 F.3d 1001 (9th Cir.2006) ............... 15, 16

United States v. Flowers, 818 F.2d 464 (6th Cir. 1987) ....................... 13

United States v. Fuhai Li, No. 3:16-CR-00194 ......................................... 3

United States v. Gonzales, 307 F.3d 906 (9th Cir.2002) ...................... 38

United States v. Hayat, 710 F.3d 875 (9th Cir. 2013) .......................... 38

United States v. Joseph, 709 F.3d 1082 (11th Cir. 2013) ..................... 41

United States v. Katz, 445 F.3d 1023 (8th Cir. 2006) .......................... 41

United States v. Kohli, 847 F.3d 483 (7th Cir. 2017) ........................... 39

United States v. Li, No. 19-1875 (3d Cir. April 14, 2020) ................ 4, 41

United States v. Mathis, 264 F.3d 321 (3d Cir. 2001) .......................... 20

United States v. Maynard, 278 Fed. Appx. 214 (3d Cir. 2008) ............ 15

United States v. McIver, 470 F.3d 550 (4th Cir. 2006) ......................... 41

United States v. Mitchell, 365 F.3d 215 (3d Cir. 2004) .................. 19, 21

United States v. Mornan, 413 F.3d 372 (3d Cir. 2005) ......................... 21

United States v. Rogers, 609 F.2d 834 (5th Cir. 1980) ......................... 41


                                          iii
United States v. Schneider, 704 F.3d 1287 (10th Cir. 2013) ................ 39

United States v. Sun, 2016 WL 7422714 ................................................ 40

United States v. Tighe, 551 F.2d 18 (3d Cir. 1977) .............................. 12

United States v. Velasquez, 64 F.3d 844 (3d Cir. 1995) ................. 11, 28

United States v. Watson, 260 F.3d 301 (3d Cir. 2001) ......................... 33

United States v. Werther, EDPA No. 2:11-cr-434 .............................. 4, 41

United States v. Younger, 398 F.3d 1179 (9th Cir. 2005) .................... 38




                                           iv
I.   Introduction

     On August 28, 2019, a federal grand jury returned an indictment

charging the defendant with two federal crimes. Count 1 charges a

violation of 21 U.S.C. § 841(a)(1), the knowing and intentional

distribution and dispensing of fentanyl, a Schedule II controlled

substance to “K.D.”, outside the usual course of professional practice

and not for a legitimate medical purpose. Count 2 charges a violation

of 21 U.S.C. § 841(a)(1), the knowing and intentional distribution and

dispensing of methadone, a Schedule II controlled substance, and

diazepam (Valium), a Schedule IV controlled substance, to “K.D.”,

outside the usual course of professional practice and not for a legitimate

medical purpose, resulting in death. (Doc. 1).

     K.D. was a 39-year-old woman who died on September 11, 2014.

She had been “treated” with high doses of short and long acting opioid

analgesics and had been demonstratedly incapable of compliantly

taking that class of drugs. K.D. took her medication in a manner that

was indicative of loss of control over the use of the controlled

substances. The medical records document that she underwent several

                                     1
episodes of inpatient treatment for “substance use disorder” and

detoxification in order to eliminate these drugs from her system. The

defendant was aware from the outset through the efforts of K.D.’s

family and through the medical records that K.D. suffered from opioid

addiction, and other aberrant drug use. The defendant knew that K.D.

was incapable of taking controlled substances in a controlled fashion.

He prescribed them to her anyway. K.D. was a patient who required

time and attention. The defendant used his prescription pad to move

her along.1 The defendant is criminally responsible for the death of

K.D.

       The defendant now seeks to exclude from trial relevant and proper

testimony from an eminently qualified pain management expert whose

testimony will aid in the jury’s assessment of whether the defendant’s

prescribing for K.D. just prior to her death was outside the usual course

of professional practice and not for a legitimate medical purpose,



       1 It is believed that pursuant to the defendant’s employment
contract with Bon Secours Health System, the defendant’s salary was,
in part, based on performance bonuses which included the number of
professional encounters, i.e., number of patients seen.
                                    2
resulting in her death.

     The United States intends to present the expert testimony of Dr.

Stephen M. Thomas, M.D. who is, in addition to his many professional

accomplishments, a Diplomat of the American Board of Anesthesiology

with a subspecialty Certification in Pain Medicine, and who is also a

Certified Independent Medical Examiner. (See Gov’t Exhibit 1, Dr.

Stephen Thomas Curriculum Vitae). Dr. Thomas has been qualified as

an expert in this very area in multiple federal and state courts,

including multiple times within the Third Circuit. Id. Dr. Thomas

was qualified as an expert in this very area in the Middle District of

Pennsylvania by the late Honorable Richard A. Caputo in the matter of

United States v. Fuhai Li, No. 3:16-CR-00194. The defense there

sought to exclude Dr. Thomas’ testimony for similar reasons offered

here by the defendant, i.e., Dr. Thomas’ conclusions are not supported

by sufficient facts or data; his conclusions are not the result of the use of

reliable principles and methods; and Dr. Thomas did not reliably apply

principles and methods. Judge Caputo rejected the attempt in Li to

prevent Dr. Thomas from testifying; found him qualified as a medical


                                      3
expert; and admitted his expert testimony at trial.2 The same result

should obtain here. When Li pressed the issue on appeal, the Third

Circuit affirmed Judge Caputo’s opinion regarding Dr. Thomas’ expert

testimony and held:

     Dr. Thomas drew on his thirty years of experience as a pain
     management doctor to reach his conclusions. In addition, he based
     his testimony on reliable and generally accepted techniques—i.e.,
     numerous pain management medical studies, as well as state
     policies and regulations, such as the Federation of State Medical
     Boards Model Policy and the Pennsylvania Code. As Dr. Thomas’
     testimony met the flexible Daubert factors for reliability and we
     give the District Court “considerable leeway in deciding in a
     particular case how to go about determining whether particular
     expert testimony is reliable,” Kumho Tire Co., 526 U.S. at 152, the
     Court did not abuse its discretion when it allowed Dr. Thomas to
     testify as an expert witness.

United States v. Li, No. 19-1875 (3d Cir. April 14, 2020).

     In his motion to preclude the expert testimony of Dr. Thomas, the

defendant incredibly attacks the qualifications of Dr. Thomas. The

defendant then argues that the methodology employed by Dr. Thomas is

unreliable. The defendant also appears to not understand that


     2   See Gov’t Exhibit 2, United States v. Fuhai Li, MDPA No.
3:16-cr-194 (Doc. 126, Daubert Hearing Transcripts); see also Gov’t
Exhibit 3, Dr. Thomas’ opinions cited with approval by Judge Schiller in
his Memorandum denying post-verdict motions in United States v.
Werther, EDPA No. 2:11-cr-434 (Doc. 1657, p. 14-16).
                                    4
admissibility of expert opinion on professional standards governing the

practice of medicine is but one element of proof required in the

prosecution of an illegal distribution case when a licensed health care

professional (such as the defendant) is charged with distribution.

Finally, the defendant raises points and objections to Dr. Thomas’

testimony which are, perhaps, issues to raise with Dr. Thomas in cross-

examination at trial, but provide no support for the wholesale

preclusion of expert testimony. The defendant seemingly uses his

defense arguments as a basis from which to argue for the preclusion of

Dr. Thomas’ testimony simply because he disagrees with Dr. Thomas’

opinions. Further, his motion does not cite a single case in support of a

ruling that the opinion is unnecessary or irrelevant.

     The defendant appears to misunderstand the role of an expert

report and wrongly seeks to limit relevant testimony based upon a very

limited view of what constitutes a reliable opinion; what the ultimate

issue in this case is; the role of a “valid” prescription; and a professional

course of practice. The defendant’s motion and brief, while citing to

cases on Rule 702 of the Federal Rules of Evidence and expert


                                      5
testimony generally, nonetheless minimizes the content of Dr. Thomas’

reports that describe materials he reviewed, identifies the standards he

applied and the methodology he used to arrive at the opinions he is

prepared to give here. In short, after working through the defendant’s

word salad of complaints, it becomes clear the defendant objects to the

expert opinion solely because it is contrary to his legal interests. The

defendant’s bases for his motion are transparently meritless and are

without legal and factual support.

     Additionally, the relief sought by this defense motion, i.e., the

wholesale bar to testimony with which the defendant disagrees, is

inappropriate. The defendant’s disagreement with Dr. Thomas’

conclusions about the highly unprofessional and even dangerous

prescribing the defendant undertook and oversaw for K.D. is an

argument to be made to the jury regarding what weight his opinions

should be given. Disagreement with the opinion should not prevent

the opinion from being heard by the jury. Given that the very low

preponderance of the evidence standard governs admissibility of expert

opinion, see e.g., FRE 702 and 104(a); Bourjaily v. United States, 483


                                     6
U.S. 171 (1987), this pretrial effort should be rebuffed and his motion

denied. 3

II.   Background for Dr. Thomas’ Expert Reports

      During the course of the investigation into the defendant’s

prescribing practices, multiple deaths from the defendant’s medical

practice came to the attention of law enforcement. K.D. was but one of

those deaths. K.D.’s medical file, along with other relevant

information related to K.D.’s death, such as autopsy and toxicology

reports, was obtained. Dr. Thomas was subsequently retained to

review the records for the purposes of offering an opinion as to the

medical legitimacy of the prescribing of opioids and other controlled

substances to K.D. by the defendant.

      As a result of the request, Dr. Thomas authored two expert


      3  Rule 702 has a “liberal policy of admissibility.” Under it, “the
process or technique the expert used in formulating the opinion [must
be] reliable.” Id. at 741. “[T]he standard for determining reliability is
not that high.” In re TMI Litig., 193 F.3d 613, 665 (3d Cir. 1999)
(internal quotation marks and citation omitted). Expert testimony may
be based on one’s personal knowledge or experience, and in those
circumstances the District Court may inquire into whether the
expertise is based on generally accepted methods and training. Kumho
Tire Co. v. Carmichael, 526 U.S. 137, 150–51 (1999).
                                    7
reports dated August 12, 2019 and September 7, 2020. The September

report was authored after defense counsel not only called into question

Dr. Thomas’ medical opinions, but also his personal motives and

agenda. 4 The Government has provided the defendant with both

expert reports authored by Dr. Thomas wherein he offers opinions as to

the validity of the prescriptions issued by the defendant to K.D. just

prior to her death. (See Gov’t’s Exhibits 4 and 5 – Expert Reports of

Dr. Stephen Thomas – Filed Under Seal). Despite the fact that Dr.

Thomas is eminently qualified to offer opinions in this area, and despite

the obvious relevance of his testimony, the defendant does not concede

either.

     In the initial report, Dr. Thomas details the methodology he

employed in the assessment; the laws applicable to physicians licensed

by the Commonwealth of Pennsylvania relied upon in reaching his

conclusions; and he references his reliance on the expectations set forth

in the Federation of State Medical Board “Model Policy on the Use of


     4  It is noted that Dr. Thomas’ medical opinions were not called
into question by a comparable pain management expert. It is further
noted that the defendant is not a pain management expert. The
defendant practiced in the field of internal medicine.
                                    8
Opioid Analgesics in the Treatment of Chronic Pain,” (2004, 2013),

which have been adopted by the Pennsylvania State Board of Medicine.

(See Gov’t Exhibit 2, p. 2). Dr. Thomas also indicates that

consideration was given to various publicized practice warnings issued

prior to September 2014 by federal regulatory bodies, such as the

Center for Disease Control (CDC) and the Food and Drug

Administration (FDA). Id. Additionally, Dr. Thomas offered his

opinions based upon his education and experience as a Board Certified

Anesthesiologist with a subspecialty in Pain Management; a Diplomat

of the American Board of Anesthesiology and Pain Medicine; a Fellow of

Interventional Pain Practice; Certifications held in Controlled

Substance Management, Coding Compliance and Practice Management,

and as an Independent Medical Examiner; his more than 30 years as a

practicing physician; as well as numerous highly regarded

appointments, positions, certifications, lectures, publications, honors

and awards. Moreover, Dr. Thomas has previously been qualified to

testify as an expert in pain management in both federal and state

courts throughout the country. (See Gov’t Exhibit 1).


                                    9
       A close review of Dr. Thomas’ reports evidences the thoroughness,

specificity, and rationale for each conclusion reached. There is no

question that Dr. Thomas could have written hundreds of pages about

his review of the records, but that is not the purpose of an expert report.

To be clear, the report is not by itself evidence, nor does the

Government contemplate that the report will simply be provided to the

jury. That would be contrary to the Federal Rules of Evidence in a

criminal context. The purpose of the report is to give fair notice to the

defendant about expert opinions, as is required by Rule 16. The report

unquestionably complies with the Federal Rules of Criminal Procedure

and is the basis for the expert opinion being offered pursuant to FRE

702.

III.   Legal Discussion

       In Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 590

(1993), the Supreme Court held that scientific evidence is admissible in

federal court if it is “reliable.” 5 The Supreme Court expanded, not


       5Reliability is not the only prerequisite for the admission of
expert testimony. In addition, in order for an expert opinion to be
admitted under Rule 702, the court must be satisfied by a
preponderance of the evidence that the expert is qualified, and that the
                                     10
restricted the admissibility of expert opinions under Rule 702 by

keeping with the Supreme Court’s view of the “liberal thrust” of the

Federal Rules and their general approach of relaxing the traditional

barriers to opinion testimony. The Court explained the reliability test

as requiring “more than subjective belief or unsupported speculation.”

509 U.S. at 590. The Court continued: “it would be unreasonable to

conclude that the subject of scientific testimony must be ‘known’ to a

certainty; arguably, there are no certainties in science.... But, in order

to qualify as ‘scientific knowledge,’ an inference or assertion must be

derived by the scientific method. Proposed testimony must be

supported by appropriate validation -- i.e., ‘good grounds,’ based on

what is known.” Id.

     a.    Methodology and Reliability

     The actual written reports clearly demonstrate that the

conclusions reached by Dr. Thomas are not subjective in nature.

Rather, his methodology is based upon an understanding of what

renders a prescription valid under the laws of the Commonwealth of


opinion is relevant to the matter at issue and will be helpful to the trier
of fact. United States v. Velasquez, 64 F.3d 844, 849 (3d Cir. 1995).
                                     11
Pennsylvania and federal regulations, as well as his medical knowledge

of chronic pain, controlled substances, and the interplay between the

two.

       The Controlled Substances Act (CSA) makes it unlawful “for any

person knowingly or intentionally– to manufacture, distribute, or

dispense, or possess with intent to manufacture, distribute, or dispense,

a controlled substance. 21 U.S.C § 841(a)(1). There is an exception,

however, for registered practitioners. See 21 U.S.C. § 822(b).

Registered medical professionals, including doctors and pharmacists,

are authorized to issue prescriptions for or otherwise dispense

controlled substances provided they do so in compliance with the

requirements of their registration.        21 U.S.C. § 822(b). 6


       6 Issuing a prescription constitutes dispensing or distributing
within the meaning of the statute. See 21 U.S.C. § 802 (10), (11).
“[D]istribute’ means to deliver (other than by administering or
dispensing) a controlled substance or listed chemical.” 21 U.S.C. §
802(11). “[D]ispense’ means to deliver a controlled substance to an
ultimate user or research subject by, or pursuant to the lawful order of
a practitioner, including the prescribing and administering of a
controlled substance.” 21 U.S.C. § 802(10). A prescription “is the
written representation of the drug and enables its possessor to claim
physical custody and control over the drug prescribed.” United States v.
Tighe, 551 F.2d 18, 20 (3d Cir. 1977). “A person can violate 21 U.S.C. §
841(a)(1) without actually distributing the controlled substances, but
                                      12
     What the defendant fails to appreciate is the applicable standard

to be applied when a doctor no longer operates with the immunity

associated with a valid prescription. If the prescription is not valid,

the defendant stands in the shoes of the stereotypical drug dealer on the

street. In his report, Dr. Thomas articulates that standard and

specifically writes about where that standard is derived. It is a

standard by which all physicians are guided. It is but one element of

the crime charged.

     As Dr. Thomas writes: “I was provided with the medical records

in order to review the controlled substance prescribing behavior of Dr.

Martin Evers and the role that prescribing played in [K.D.’s] death.”

(See Exhibit 2, p. 1-2). “The methodology utilized in reaching the

determinations outline below involved the reading of all the available

materials, comparing the care described to that required by the federal

regulation , 21 C.F.R. § 1306-04 – Purpose of issue of prescription, the

primary guide used in reviewing the medical record.” Id.

     Moreover, in his report Dr. Thomas clearly articulates the


only by writing a prescription for their distribution.” United States v.
Flowers, 818 F.2d 464, 467 (6th Cir. 1987).
                                    13
methodology he used in reaching his conclusions concerning the

defendant’s prescribing behavior:

     The methodology utilized in reaching the determinations
     outlined below involved the reading of all the available
     materials, comparing the care described to that required by
     the federal regulation, 21 C.F.R. § 1306.04 - Purpose of
     issue of prescription, the primary guide used in reviewing
     the medical record. This regulation calls for the issuance of a
     controlled substances prescription for a "legitimate medical
     purpose." The legitimacy of the medical purpose is
     established by the legitimacy of the rationale supporting the
     prescription with deference to the risks and benefits of the
     controlled substances prescribed. The Pennsylvania
     Controlled Substances, Drugs, Device and Cosmetics Act
     provides additional guidance as to the legitimate medical
     purpose of a prescription for controlled substances in that
     the substance must be provided (1) in the usual course of the
     physician's professional practice, (2) within the scope of a
     doctor-patient relationship, and (3) in accordance with the
     accepted treatment principles of any responsible segment of
     the medical community. Under Pennsylvania statute and
     regulations, prescriptions provided outside of the usual
     course of professional practice, outside of the scope of the
     doctor-patient relationship, and/or not in accordance with
     the accepted treatment principles of any responsible
     segment of the medical community would be deemed not for
     a medically legitimate purpose. Additionally, Pennsylvania
     Code, Title 41, §16.92 outlines the documentation
     requirements for controlled substances for physicians in the
     Commonwealth. Furthermore, the prescribing behavior was
     compared to the expectations set forth in Federation of State
     Medical Board "Model Policy on the Use of Opioid Analgesics
     in the Treatment of Chronic Pain," (2004, 2013), which have
     been adopted by the Pennsylvania State Board of Medicine.

                                    14
      Consideration has also been given to various publicized
      practice warnings issued prior to September 2014 by federal
      regulatory bodies, such as the Center for Disease Control
      (CDC) and the Food and Drug Administration (FDA).

(See Exhibit 2, p. 2).

      These are the foundations for the standard of care that are

particularly relevant to the distribution and dispensing of controlled

substances that were relied upon by Dr. Thomas in his review and

assessment of the medical records, and from which he drew his

conclusions.7 The expert reports of Dr. Thomas evidence a


      7    The Third Circuit Court in United States v. Maynard, 278 Fed.
Appx. 214, 219 (3d Cir. 2008) (not precedential), quoted approvingly the
Ninth Circuit Court’s reasoning in United States v. Feingold, 454 F.3d
1001, 1007 (9th Cir.2006) that “only after assessing the standards to
which medical professionals generally hold themselves is it possible to
evaluate whether a practitioner's conduct has deviated so far from the
‘usual course of professional practice’ that his actions become criminal
...... [Juries must] assess the prevailing standards of care among
medical professionals in cases involving the criminal prosecution of
licensed practitioners.... Knowing how doctors generally ought to act is
essential for a jury to determine whether a practitioner has acted not as
a doctor, or even as a bad doctor, but as a ‘pusher’ whose conduct is
without a legitimate medical justification.” In Feingold, the Court
upheld an expert witness’ testimony that the defendant’s practices
failed to comply with “generally observed professional guidelines,”
including the failure to keep and maintain adequate medical records.
454 F.3d at 1005. The Court in Feingold elaborated further:

      Both the Supreme Court and this court have allowed juries
                                    15
scientifically objective opinion based upon the practice of medicine, and

specifically the practice of writing prescriptions for powerful opioid

medications. When a practitioner issues prescriptions that are not

valid, either to feed a patient’s addiction, to cultivate a returning

clientele, or to move along a difficult patient, that is not the practice of

medicine. That is the criminal distribution of controlled substances.




     to assess the prevailing standards of care among medical
     professionals in cases involving the criminal prosecution of
     licensed practitioners. See id. at 126, 96 S.Ct. 335 (noting the
     practitioner's concession “that he did not observe generally
     accepted medical practices”); United States v. Boettjer, 569
     F.2d 1078, 1081 (9th Cir.1978) (noting that the standard for
     criminal liability “itself imports considerations of medical
     legitimacy and accepted medical standards”). As we
     explained in Boettjer, evidence regarding the applicable
     standard of care is “not offered to establish malpractice, but
     rather to support the absence of any legitimate medical
     purpose in [the practitioner's] prescription of controlled
     substances.” 569 F.2d at 1082. Knowing how doctors
     generally ought to act is essential for a jury to determine
     whether a practitioner has acted not as a doctor, or even as a
     bad doctor, but as a “pusher” whose conduct is without a
     legitimate medical justification. The district court therefore
     did not abuse its discretion in admitting evidence relating to
     the standard of care.

Id. at 1006-07.

                                     16
     As stated, Daubert expanded, not restricted, the admissibility of

expert opinion under Rule 702 by keeping with the Supreme Court’s

view of the “liberal thrust” of the Federal Rules and their general

approach of relaxing the traditional barriers to “opinion” testimony. Id.

at 588, quoting Beech Aircraft Corp. Rainey, 488 U.S. 153, 169 (1988).

Courts, and notably the Third Circuit, have been faithful to the

Supreme Court's mandate to apply a liberal standard of admissibility

under Rule 702. The Supreme Court's cases simply drew the line at

what is colloquially referred to as “junk science,” the attestations of

purported experts without any reliable basis in fact or study. Iacobelli

Construction, Inc. v. County of Monroe, 32 F.3d 19, 25 (2d Cir. 1994).

See General Electric Co. v. Joiner, 522 U.S. 136, 145-46 (1997) (medical

causation expert relied only on four epidemiological studies, which were

either inconclusive or irrelevant to the pertinent issue); Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 154 (1999) (tire expert purported

to state opinion regarding cause of tire failure, based solely on a visual

examination of questionable value, and without consideration of

substantial evidence contrary to his view).


                                     17
     Apart from such extreme circumstances, the Third Circuit has

often held that the reliability “standard is not that high.” In re Paoli

R.R. Yard PCB Litigation, 35 F.3d 717, 745 (3d Cir. 1994) (commonly

referred to as “Paoli II”).8 Paoli II, which presented a lengthy

discussion of the Daubert standard in this Circuit, explained that the

requirement of a showing of “reliability,”

     does not mean that plaintiffs have to prove their case twice --
     they do not have to demonstrate to the judge by a
     preponderance of the evidence that the assessments of their
     experts are correct, they only have to demonstrate by a
     preponderance of evidence that their opinions are reliable....
     Daubert states that a judge should find an expert opinion
     reliable under Rule 702 if it is based on “good grounds,” i.e.,
     if it is based on the methods and procedures of science. A
     judge will often think that an expert has good grounds to
     hold the opinion that he or she does even though the judge
     thinks that the opinion is incorrect.... The grounds for the
     expert's opinion merely have to be good, they do not have to
     be perfect. The judge might think that there are good
     grounds for an expert's conclusion even if the judge thinks
     that there are better grounds for some alternative
     conclusion, and even if the judge thinks that a scientist's
     methodology has some flaws such that if they had been
     8   This standard is not intended to be a high one, nor is it to be
applied in a manner that requires the plaintiffs to prove their case
twice—they do not have to demonstrate to the judge by a preponderance
of the evidence that the assessments of their experts are correct, they
only have to demonstrate by a preponderance of evidence that their
opinions are reliable. Oddi v. Ford Motor Co., 234 F.3d 136, 145 (3d
Cir. 2000).
                                     18
      corrected, the scientist would have reached a different
      result.

Id. at 744.

      The Rules Advisory Committee, in amending Rule 702 in 2000,

expressly adopted the Paoli II explanation. In addition, furthering the

rule's liberal policy of accepting expert testimony, the Committee

explained that even expert testimony “not rely[ing] on anything like a

scientific method” may be admissible, if “it is properly grounded, well-

reasoned, and not speculative.” 9

      Following Paoli II, the Third Circuit repeatedly emphasized the

limited nature of the reliability measure. See, e.g., United States v.

Mitchell, 365 F.3d 215, 244 (3d Cir. 2004); In re TMI Litigation, 193

F.3d 613, 692 (3d Cir. 1999); Holbrook v. Lykes Bros. S.S. Co., Inc., 80

F.3d 777, 784 (3d Cir. 1996) (“The reliability requirement, however,

should not be applied too strictly.... If the expert has ‘good grounds' for

the testimony, the scientific evidence is deemed sufficiently reliable.”);


      9  The Third Circuit has relied on the 2000 Advisory Committee's
note as “a useful consolidation of commentary and precedent” on the
Daubert question. United States v. Mitchell, 365 F.3d 215, 234 n.14
(3d Cir. 2004).

                                     19
Oddi v. Ford Motor Co., 234 F.3d 136, 145-46 (3d Cir. 2000).10

     Finally, it must be added that the district court's discretion in

determining whether to permit expert testimony extends to the court's

decision regarding whether and to what extent to even evaluate the

evidence at a separate hearing, and to the detail with which to express

its decision. The Third Circuit has repeatedly held that such matters

lie within the district court's discretion, and that a court need not hold a

hearing in every case nor provide any particular detail in its ruling.

     For example, the Mitchell Court held that, given the clear

admissibility of fingerprint analysis under the Daubert test, and the

district court's considerable latitude in addressing a Daubert issue, a

district court does not abuse its discretion by limiting a Daubert



     10   See also United States v. Mathis, 264 F.3d 321, 340 (3d Cir.
2001) (“experts who apply reliable scientific expertise to juridically
pertinent aspects of the human mind and body should generally, absent
explicable reasons to the contrary, be welcomed by federal courts, not
turned away.”); 2000 Advisory Committee notes to Rule 702 (“A review
of the caselaw after Daubert shows that the rejection of expert
testimony is the exception rather than the rule. Daubert did not work
a ‘seachange over federal evidence law,’ and ‘the trial court's role as
gatekeeper is not intended to serve as a replacement for the adversary
system.’ United States v. 14.38 Acres of Land Situated in Leflore
County. Mississippi, 80 F.3d 1074, 1078 (5th Cir. 1996).”).
                                     20
hearing to “novel challenges to the admissibility of latent fingerprint

identification evidence -- or even dispensing with the hearing altogether

if no novel challenge was raised.” Id. at 246. See also United States v.

Mornan, 413 F.3d 372, 380-81 (3d Cir. 2005) (“There is no requirement

that the District Court always hold a Daubert hearing prior to

qualifying an expert witness ....”), quoting United States v. Evans, 272

F.3d 1069, 1094 (8th Cir. 2001).

     In sum, the medical opinions expressed by Dr. Thomas in his

reports reflect more than sufficient reliability under Rule 702 on the

issues of “but for” causation and the defendant’s medically indefensible

prescribing practices vis-à-vis K.D. Moreover, the methodology he

employed in reaching those conclusions rests solidly upon widely

accepted medical standards and guidelines on the use of opioids for the

treatment of pain. Dr. Thomas’ expert medical opinions, therefore,

should be admitted at trial.

     b.    Standard of Care

     The defendant talks much about the “standard of care” as if the

phrase has some trademark or patented meaning and, but for the use of


                                    21
the phrase, any expert report is unreliable and flawed. Perhaps that is

the case in a civil context. In a criminal context, however, the concept

of standard of care may be and is expressed in a multitude of ways. To

be sure, Dr. Thomas’ reports abundantly reference the basic medical

standard (standard of care) the defendant was required to follow,

including the guideposts he was supposed to use to ensure he was

providing the appropriate standard of care. The guideposts relied upon

and applied by Dr. Thomas are articulated in his reports, as detailed

above. The excerpts will not be repeated here again. In addition to

the articulation of the medical standards that guided and bound the

defendant in his prescribing practices, when Dr. Thomas applied those

standards to the defendant’s prescribing to K.D., he wrote about the

defendant’s severe deviations. For example, Dr. Thomas writes:

     The patient, known to have bipolar disorder, known to have
     a substance abuse disorder, known to have personality
     disorder, known to by dysfunctional in the highest degree,
     known and previously documented to have Substance Use
     Disorder, had no choice but to rely upon the duty of the
     physician to protect her from known potentially deadly
     treatments. That failure to protect K.D. from a treatment
     specifically known to be potentially deadly and without
     specific benefit was Dr. Evers’ and not that of K.D. But for
     the documented controlled substances prescribing that was

                                   22
      not in accordance with the accepted treatment principles of
      any responsible segment of the medical community, K.D.
      would not have died. Let me be clear – Dr. Evers had a
      duty not to kill her.”

(See Exhibit 3, p. 3).

      Dr. Thomas provides another example of the defendant’s deviation

from the standard of care when he writes the following:

      Dr. Evers’ failure to follow standard medical practice did not
      absolve him of his duty to know what had happened with
      K.D. In the standard medical model, it is called “history
      taking.” The available sources of information included the
      patient, who was according to every other medical source,
      quite willing to discuss her difficulties with them. It is
      impossible to believe that Dr. Evers would have been unable
      to elicit that history from K.D. The patient’s mother, whom
      Dr. Evers has mentioned in the patient’s record and who was
      living with the patient, was another source of information for
      him.11 From the very outset of the medical record
      11 K.D.’s mother was interviewed prior to the indictment of the
defendant. Her interview is documented and was provided to the
defendant. K.D.’s mother reported that she attended K.D.’s first
appointment with the defendant and advised the defendant that she
wished to be kept apprised of what was being prescribed to K.D.
because she told the defendant that K.D. had abused opioids in the past
received from other doctors. K.D.’s mother reported that she returned
to the defendant’s office on multiple occasions to report that K.D. was
abusing the opioid medications prescribed to her by the defendant.
She reported that the defendant never responded to her concerns.

    At the time of the July 2019 interview, it was learned that K.D.’s
mother was suffering from stage IV cancer with a short life expectancy.
Immediately following the indictment of the defendant, Government’s
                                    23
     generated by Dr. Evers, knowledge of the patient’s history of
     drug abuse and improper drug seeking was evident. On
     March 6, 2013, the day prior to the patient making telephone
     contact with Dr. Evers, K.D. was seen in the Emergency
     Department of Dr. Evers’ hospital where the treating
     physician documented “chronic neck pain and substance
     addiction dependence.” Despite that knowledge, Dr. Evers
     made no attempt to ascertain in any manner whatsoever,
     what the remainder of the patient’s treatment had been
     relative to her drug use or abuse. Multiple other physicians
     and nurses documented the patient’s history of substance
     abuse. Dr. Evers never documented it because he never
     asked. Even the insufficient medical record that Dr. Evers
     generated showed that he was aware that the patient was
     hospitalized both at Horsham Clinic and at First Hospital.
     If Dr. Evers did not know what the contents of those
     evaluations were, he did know at least some part of the
     recommendations, because he documented that he knew of
     them.
                         * * * * * * * * ** * * * *
     Given that he knew of her prior diagnoses of substance
     abuse, attempted detox, intoxication, sequelae of that
     intoxication (radial nerve palsy), Dr. Evers had a duty to
     know what K.D. had been taking prior to prescribing for her.
     Given her “terrible hospitalization,” knowing that K.D. was

counsel advised defense counsel of the need to obtain the testimony of
K.D.’s mother prior to her death to preserve it for trial. Shortly before
the end of 2019, Government’s counsel again requested that defense
counsel agree to immediately secure the deposition of K.D.’s mother as
she was in the hospital and would soon pass. While defense counsel
agreed to take the deposition of K.D.’s mother, he advised that a
multitude of records from various sources first had to be secured, which
took some time. Records could not be secured in time and K.D.’s
mother passed away in January 2020.
                                   24
     out of control required only the standard medical model be
     applied to her condition. Dr. Evers decided not to. His
     prescribing for a drug dependent individual was for her
     psychologic condition and not for somatic pain. She had not
     been comfortable or stable or functional when on high-dose
     opioids. There was no reason to believe that she would be if
     the doses returned. In doing so, he offered to a drug
     dependent individual doses of medication that were
     dangerous on their face and therefore not for a medically
     legitimate purpose in the usual course of professional
     practice.
                         * * * * * * * * ** * * * *
     And, once again, I would note that [defense counsel]
     provided the evidence that she was relatively naïve, because
     she was on a “low dose” at the time of discharge, but after
     discharge, before seeing Dr. Evers, she was on no Methadone
     and by the time she saw Dr. Evers, her Methadone levels
     would have been 0 or close to 0 – we do not know what they
     were precisely because Dr. Evers did not perform within the
     standard medical model for dispensing opioids. He did not
     obtain the history; he did not do a physical examination; he
     did not perform urine drug screening. He did not determine
     what her level of tolerance was, as was his duty. He
     disconnected himself from the accepted treatment principles
     of any responsible segment of the medical community and in
     doing so his actions directly were causal in [K.D.’s] death.

(See Exhibit 3, p. 4-5) (emphasis added).

     In this case, Dr. Thomas offers in his reports that he has relied, in

part, on Pennsylvania Code, Title 41 Pa. Code, §16.92, which applies to

the prescribing and administering of controlled substances by medical

doctors in Pennsylvania. He has written that he has relied, in part, on
                                   25
the Federation of State Medical Board "Model Policy on the Use of

Opioid Analgesics in the Treatment of Chronic Pain," (2004, 2013),

which have been adopted by the Pennsylvania State Board of Medicine.

Consideration has also been given to various publicized practice

warnings issued prior to September 2014 by federal regulatory bodies,

such as the Center for Disease Control (CDC) and the Food and Drug

Administration (FDA). Dr. Thomas has written that these codes

provide the guidance as to the established acceptable standard of care

in the medical profession generally and, in particular, for those engaged

in the practice of medicine in the Commonwealth of Pennsylvania.

While Dr. Thomas’ reports indicate that these codes alone do not prove

that the defendant prescribed the controlled substances outside the

usual course of professional practice and not for a legitimate medical

purpose, the codes that guide the standard of care are surely relevant to

that determination. The defendant’s argument on this issue is

baseless. He is merely playing semantics.

     The defendant’s remaining arguments provide no basis to preclude

the testimony of Dr. Thomas at trial under an umbrella of “reliability.”


                                   26
Such arguments go to the weight of the testimony and not the

admissibility of Dr. Thomas’ testimony. For example, the defendant

claims that Dr. Thomas failed to consider post-mortem redistribution.

The defendant can cross-examine Dr. Thomas, the forensic pathologist,

as well as the toxicologist about any perceived failures regarding post-

mortem distribution. However, the topic does not provide a legal or

factual basis to preclude the testimony of Dr. Thomas.

     Another example involves Dr. Thomas’ alleged failure to consider

a “differential diagnosis.” Again, such perceived failure can provide

much fodder for the cross-examination of Dr. Thomas but the issue does

not provide a legal or factual basis to preclude his expert testimony. It

is not within the province of the court to examine the relative merits or

strength of Dr. Thomas’ testimony or assertions; that is ultimately left

to the jury. Rather, the district court must make a “preliminary

assessment” of Dr. Thomas’ testimony and is permitted to determine

only whether such testimony is “helful[] to the trier of fact.” United

States v. Velasquez, 64 F.3d 844, 849-50 (3d Cir. 2005) (internal

quotation marks omitted). As the United States Court of Appeals for


                                    27
the Eighth Circuit has explained:

     As a general rule, the factual basis of an expert opinion goes
     to the credibility of the testimony, not the admissibility, and
     it is up to the opposing party to examine the factual basis for
     the opinion in cross-examination. Only if the expert’s opinion
     is so fundamentally unsupported that it can offer no
     assistance to the jury must such testimony be excluded.

First Union Nat. Bank v. Benham, 423 F.3d 855, 862 (8th Cir. 2005).

     However, with regard to the defendant’s argument that Dr.

Thomas did not undertake all steps that are performed in an ideal

differential diagnosis or exclude all other possible causes for the death

of K.D., he was not required to do so. In that vein, however, “there will

be some cases in which a physician can offer a reliable differential

diagnosis without examining the patient, looking at medical records,

taking a medical history, and performing laboratory tests.” 12 Paoli II,



     12  The Third Circuit concluded that “sometimes differential
diagnosis can be reliable with less than full information.” Id. at 759. By
way of example, the Third Circuit stated “imagine a patient who comes
in with medical records that include x-rays showing a fractured
arm and who tells the doctor that he hurt the arm in a biking accident;
the doctor could reliably conclude that the patient had a fractured arm
caused by a biking accident even without physically examining the
patient or taking a medical history. The biking accident is so much
more likely to have been the cause of the fracture than anything else
that there is no need to examine alternatives.” Id. at 759-60.
                                    28
35 F.3d at 761. Accordingly, a differential diagnosis is generally

reliable even where the doctor “engaged in very few standard diagnostic

techniques by which doctors normally rule out alternative causes

[unless] the doctor offered no good explanation as to why his or her

conclusion remained reliable.” Id. at 760.

     Here, Dr. Thomas has opined that “but for” the defendant’s

prescriptions of methadone and diazepam written by the defendant and

issued by him to K.D. within 48 hours of her death, K.D.’s untimely

death would not have occurred. “Dr. Evers prescribed controlled

substances to her in a manner not consistent with the accepted

treatment principles of any responsible segment of the medical

community.” (See Exhibit 2, p. 4-5). Dr. Thomas reviewed K.D.’s

medical records; rehabilitation records; hospital records; the coroner’s

report; K.D.’s autopsy report; the associated toxicology report; the

interview of K.D.’s mother; the interview of the defendant; and the

Prescription Drug Monitoring Report (PDMP) for K.D. -- all of which

consists of thousands of pages of information. This was more

information that Dr. Thomas would typically have available to him


                                    29
when making a life-saving diagnosis in his practice of medicine, or in

his capacity as a certified independent medical examiner in determining

cause of death. This is not a case, as the defendant would have the

court believe, of Dr. Thomas acting in a vacuum and opining about

K.D.’s cause of death by only determining whether the defendant’s

prescriptions were issued in the usual course of professional practice

and not for a legitimate medical purpose. Dr. Thomas reached

opinions by being able to scientifically rule out other causes of death

other than the mixture and quantity of the controlled substances found

in her body, as did the pathologist at autopsy.13 In addition to the

scientific information relied upon by Dr. Thomas, he drew on his thirty

years of experience as a pain management doctor and anesthesiologist

to reach his conclusions. Collectively, Dr. Thomas concluded within a

reasonable degree of medical certainty that “but for” the ingestion of the

controlled substances unlawfully prescribed to her by the defendant, 14


     13     In addition, the toxicologist who analyzed K.D.’s body fluids
will be a witness for the Government at trial to testify as to the science
behind the process and conclusions reached within a reasonable degree
of scientific certainty.

     14   “Unlawful” because in Dr. Thomas’ opinion, the prescriptions
                                    30
methadone and diazepam, K.D. would not have died. In this regard,

Dr. Thomas’ testimony is reliable and based on generally accepted

techniques – i.e., numerous pain management medical studies, as well

as state policies and regulations, such as the Federation of State

Medical Boards Model Policy and the Pennsylvania Code. In this

regard, Dr. Thomas’ testimony is important in aiding the jurors with

respect to two decisions that they will need to make at trial: (1)

whether the prescriptions issued by the defendant to K.D. for

methadone and diazepam were written within the usual course of

professional practice and for a legitimate medical purpose, and (2)

whether K.D. suffered death as a result of ingesting the controlled

substances prescribed to her by the defendant. Whether the defendant

knowingly and intended to do so, is another question for the jury based

upon the entirety of the Government’s case, and the defense presented

at trial. Whether or not the cause of K.D’s death was the mixture of

controlled substances prescribed to her by the defendant is another



issued to K.D. by the defendant within 48 hours of her death, were
written outside the usual course of professional practice and not for a
legitimate medical purpose.
                                    31
question for the jury based upon the testimony of additional witnesses,

including a forensic pathologist and toxicologist. Dr. Thomas’ proposed

testimony unquestionably meets the flexible Daubert factors for

reliability.

      c.       Expert Opinion – Ultimate Issue

      As a another basis to preclude the testimony of Dr. Thomas, the

defendant argues that it is impermissible for Dr. Thomas to opine that

the prescriptions issued by the defendant to K.D. within 48 hours of her

death were written outside the usual course of professional practice and

not for a legitimate medical purpose. The defendant argues that such

opinion is the “ultimate legal conclusion” and must be precluded. (Doc.

65, p. 12). The defendant is incorrect on the law and the facts.

      As a general rule, an expert witness may state an opinion

regarding the ultimate issue in the case. Fed. R. Evid. 704(a) (“An

opinion is not objectionable just because it embraces an ultimate

issue.”). The one exception, unique to criminal cases, is that Rule

704(b) prohibits an expert from stating an opinion as to whether the

defendant did or did not have the mental state or condition constituting


                                     32
an element of the crime charged or of a defense thereto. United States

v. Watson, 260 F.3d 301, 308 (3d Cir. 2001). Nevertheless, “[e]xpert

testimony is admissible if it merely supports an inference or conclusion

that the defendant did or did not have the requisite mens rea, so long as

the expert does not draw the ultimate inference or conclusion for the

jury and the ultimate inference or conclusion does not necessarily follow

from the testimony.” Watson, 260 F.3d at 308 (internal citations and

quotations omitted).

     As explained herein, the only mechanism that separates a licensed

medical practitioner who prescribes controlled substances from the

stereotypical drug dealer on the street is a “valid” prescription. When

a practitioner issues prescriptions that are not valid -- that is not the

practice of medicine – that is drug dealing of the illegal kind. That is

the essence of the defendant’s criminal behavior in this case.

     Under the law, licensed doctors may issue prescriptions for

controlled substances for legitimate patients who have a medical need

for the drugs. Title 21, Code of Federal Regulations, § 1306.04,

governing the issuance of prescriptions provides:


                                     33
     [A] prescription for a controlled substance to be effective
     must be issued for a legitimate medical purpose by an
     individual practitioner acting in the usual course of his
     professional practice. The responsibility for the proper
     prescribing and dispensing of controlled substances is upon
     the prescribing practitioner, but a corresponding
     responsibility rests with the pharmacist who fills the
     prescription. An order purporting to be a prescription issued
     not in the usual course of professional treatment or in
     legitimate and authorized research is not a prescription
     within the meaning and intent of section 309 of the Act [21
     U.S.C. 829] and the person knowingly filling such a
     purported prescription, as well as the person issuing it, shall
     be subject to the penalties provided for violations of the law
     relating to controlled substances.

     Title 21, United States Code, § 841(a)(1) makes it a crime to

knowingly and intentionally distribute a controlled substance other

than in the usual course of professional practice and for a legitimate

medical purpose. “An order purporting to be a prescription issued not

in the usual course of professional treatment or in legitimate and

authorized research is not a prescription within the meaning and intent

of section 309 of the Act (21 U.S.C. § 829) and the person knowingly

filling such a purported prescription, as well as the person issuing it,

shall be subject to the penalties provided for violations of the provisions

of law relating to controlled substances.” Title 21, Code of Federal


                                    34
Regulations § 1306.04(a). Thus, proof that the prescriptions issued

were not “valid” is but one element of the crimes charged against the

defendant.

     To establish a violation of 21 U.S.C. § 841(a)(1), the Government

must prove the following elements beyond a reasonable doubt:

     1.      the defendant distributed a controlled substance, that is, the
             controlled substances identified in the indictment;

     2.      the defendant did so knowingly or intentionally;

     3.      the distribution of the controlled substance to the particular
             victim identified in the indictment was issued outside the
             usual course of professional practice and not for a legitimate
             medical purpose; and

     4.      the death of the victim identified in the indictment [Count 2]
             resulted15 from the distribution.

     In this case, a forensic pathologist and toxicologist will testify as

to the cause of K.D.’s death, the victim identified in Count 2 of the

indictment. The defendant has mistaken Dr. Thomas’ opinions as the


     15    That is, that “but for” the ingestion of the drug distributed,
death would not have resulted whether alone or in combination with
other drugs. United States v. Burrage, 134 S.Ct. 881 (2014). In
Burrage, the Supreme Court held that the “death results” provision of
Section 841(b)(1) requires proof of but-for causation “at least where use
of the drug distributed by the defendant is not an independently
sufficient cause of the victim’s death.” Id. at 892.
                                     35
only evidence of K.D.’s death as resulting from the controlled

substances prescribed to her by the defendant. The pathologist and

toxicologist will be testifying about the cause and manner of death, and

the drugs detected in the blood and other fluids of K.D. Dr. Thomas

will testify that the prescriptions issued by the defendant to K.D.,

confirmed in the toxicology and pathology to be the cause of K.D.’s

death, were written outside the usual course of professional practice

and without a legitimate medical purpose. The unlawful prescriptions

are the first step in bringing the physician defendant under the

criminal prohibitions of Title 21 U.S.C. § 841(a)(1). In this regard, Dr.

Thomas’ testimony is not objectionable.

     This Court permits expert testimony which recounts the common

practices of drug dealers, and states that the facts of the particular case

are “consistent” with intentional drug trafficking, as long as the

testimony does not draw the final conclusion for the jury. See, e.g.,

United States v. Price, 458 F.3d 202, 212 (3d Cir. 2006) (finding that

testimony by a narcotics expert that drug dealers are very likely to

carry guns, and drug buyers almost never do, did not violate


                                    36
704(b), but merely described the common general practices of drug

dealers and was admissible under Rule 702); United States v. Davis,

397 F.3d 173, 177-79 (3d Cir. 2005) (an expert may testify that the

circumstances in the case at issue are “consistent” with “intent to

distribute,” allowing the jury to then determine whether the defendant

on trial had that intent).

     “Rule 704(b) does not bar testimony supporting an inference or

conclusion that a defendant does or does not have the requisite mental

state, so long as the expert does not draw the ultimate inference or

conclusion for the jury and the ultimate inference or conclusion does not

necessarily follow from the testimony.” United States v. Hayat, 710

F.3d 875, 901 (9th Cir. 2013) (internal citations and quotation marks

omitted). In Hayat, the court found no violation of Rule 704(b) by

expert testimony that the “kind of person” who would carry the note

found in the defendant’s wallet was “[a] person who is engaged in

jihad,” because the expert “never commented directly on [the

defendant’s] mental state.” Id. at 901-02. See also United States v.

Younger, 398 F.3d 1179, 1190 (9th Cir. 2005) (upholding admission of


                                    37
expert testimony that “[t]he person, individual, whoever possessed this

[cocaine base], possessed it for the purposes of selling” because “the

expert never directly commented on defendant’s mental state, and the

jury could have accepted his testimony and still infer that defendant

was atypical”) (emphasis deleted); United States v. Gonzales, 307 F.3d

906, 911 (9th Cir.2002) (holding expert testimony that a “person [who]

was carrying those items [was carrying them] for the purpose of

distributing the drugs” did not violate Rule 704(b) because “[e]ven if the

jury believed the expert’s testimony, the jury could have concluded that

[the defendant] was not a typical or representative person, who

possessed the drugs and drug paraphernalia involved”).

     Even if a jury credits the testimony of Dr. Thomas regarding the

validity of the prescriptions, it does not compel the conclusion that the

defendant intended to distribute the drugs outside the course of

professional practice. See United States v. Kohli, 847 F.3d 483, 487,

491 (7th Cir. 2017) (upholding admission of expert doctor’s testimony

that defendant’s prescriptions “offered no medical benefit and were in

some cases simply ‘inconceivable’ from a clinical standpoint” as


                                    38
“consistent with Rule 704(b))”; United States v. Schneider, 704 F.3d

1287, 1294 (10th Cir. 2013) (testimony by government’s medical expert

that “the documents evidence ‘an intention to deceive and defraud the

system’” and “this is a dishonest practice” did not impermissibly

“profess to know . . .defendant’s intent”); United States v. Chube II, 538

F.3d 693, 700 (7th Cir. 2008) (expert testimony “that no legitimate

medical purpose justified the prescriptions in the files [the expert]

reviewed” and, if there are enough “red flags, a doctor “knew or should

have known that harm was being done with these prescriptions” did not

“cross the line” to testify on defendant doctors’ mental state).

     Rule 704(a) clearly states that, “An opinion is not objectionable

just because it embraces an ultimate issue.” The exception found in

Rule 704(b) is, “In a criminal case, an expert witness must not state an

opinion about whether the defendant did or did not have a mental state

or condition that constitutes an element of the crime charge or of a

defense. Those matters are for the trier of fact alone.” Fed. R. Evid.

704(b).

     Every circuit to address the issue in this context has held that


                                     39
experts can render an opinion that a defendant acted outside the usual

course of professional practice and without a legitimate medical purpose

when issuing a prescription, so long as the expert does not opine on

whether the defendant intended to so act. For example:

     •     United States v. Sun, 2016 WL 7422714 (contrary to Sun’s
contention, the expert did not improperly opine about Sun’s state of
mind);

      •     United States v. Chube, 538 F.3d 693, 696-97 (7th Cir. 2008)
(affirming testimony of two experts that “the prescribing [by the
defendant] ‘was not done consistent with the usual standards of medical
practice’ and thus was not done with a ‘legitimate medical purpose,’”
and that prescriptions “were issued ‘outside the scope of medical
practice, not for legitimate purposes;’” experts did not testify “on the
ultimate legal question whether [the defendants] knowingly violated
the law,” as they focused on whether the defendants in fact violated
medical standards and thus did “not go so far as to offer an opinion on
the Doctors' subjective intent”);

       •     United States v. McIver, 470 F.3d 550, 561-62 (4th Cir.
2006) (affirming expert testimony that defendant “treated certain
patients outside the course of legitimate medical practice” and that his
“treatment of certain patients was either illegitimate or inappropriate,”
as “it is the extent and severity of departures from the professional
norms that underpin a jury’s finding of criminal violations”);

      •     United States v. Katz, 445 F.3d 1023, 1032 (8th Cir. 2006)
(affirming admission of expert medical testimony; experts opined that
defendant failed to comply with professional standards and thus “did
not testify regarding the subjective mental state of [the defendant] upon
writing the prescriptions charged in the indictment.”);


                                    40
      •    United States v. Joseph, 709 F.3d 1082, 1089 (11th Cir.
2013) (expert testimony that, “based on [the expert’s] review of the
medical records maintained by the [defendants]” that they “dispensed or
distributed the prescription drugs without a legitimate medical purpose
and outside the usual course of professional practice”);

     •      United States v. Rogers, 609 F.2d 834, 839 (5th Cir. 1980)
(expert testimony admitted “that prescribing Valium in combination
with other drugs shown to have been prescribed would be action other
than for a legitimate medical purpose”). 16

     Thus, though defendant argues that it is impermissible for a

witness to provide “an opinion on an ultimate issue of law,” it is and will

be the province of the Court to instruct the jury as to the law. Clearly,

Dr. Thomas has not and will not opine on whether the defendant

intended to distribute controlled substances that resulted in the death

of K.D. That is the ultimate issue in this case.




     16   As stated above, Dr. Thomas has testified approvingly in
District Courts within the Third Circuit on this precise issue on
multiple occasions, including United States v. Fuhai Li, MDPA No.
3:16-cr-194 (3d Cir. No. 19-1875); United States v. Werther, EDPA No.
2:11-cr-434; United States v. Bado, EDPA No. 2:15-cr-37 (3d Cir. No.
17-2373).
                                    41
IV.   Conclusion

      In light of the above, the Government respectfully requests that

the Court deny the defendant’s motion to preclude the expert testimony

of Dr. Stephen Thomas.

                                  Respectfully submitted,

                                  DAVID J. FREED
                                  United States Attorney


                            By:   /s/ Michelle L. Olshefski
                                  MICHELLE L. OLSHEFSKI
Date: November 4, 2020            Assistant U.S. Attorney




                                   42
                             Word Count

     Counsel for the government hereby certifies that the word count of

this brief is 7,497 words.




                                  43
               UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :   CRIM. NO. 3:CR-19-250
                                         :
           v.                            :   (JUDGE MARIANI)
                                         :
MARTIN EVERS,                            :   Electronically filed
         Defendant                       :


                     CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 4th day of November,

2020, I caused the foregoing response to be filed via ECF and that

counsel of record for the defendant is a filing user under the ECF

system to include the following:



                                   /s/ Michelle L. Olshefski
                                   Michelle L. Olshefski
                                   Assistant U.S. Attorney




                                    44
